Citation Nr: 1703592	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral upper and lower extremity cold injury residuals.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to medications for service-connected disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1950 to December 1954, including service in Korea.  His decorations include the United Nations Service Medal, Korean Service Medal "S," and Navy Occupation Service Medal "E."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, February 2011, August 2012, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has broadened the Veteran's claim for generalized anxiety disorder as reflected on the title page to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In October 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for erectile dysfunction, hypertension and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 rating decision denied entitlement to service connection for bilateral upper and lower extremity cold injury residuals.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within one year of its issuance.

2.  Evidence received since the November 2009 rating decision denying service connection for bilateral upper and lower extremity cold injury residuals is cumulative and redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.1103 (2016).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for bilateral upper and lower extremity cold injury residuals.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for bilateral upper and lower extremity cold injury residuals.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

The Veteran's claim of entitlement to service connection for bilateral upper and lower extremity cold injury residuals was initially denied in a November 2009 rating decision on the basis that the evidence did not show that his claimed condition was due to in-service cold exposure.  The Veteran indicated in a February 2010 VA Form 21-4138 that "my claims for cold injury were denied in a rating decision" and he "would prefer the VFW represent my Form 9 traditional appeal that I hope the National Service Office will prepare."  

The relevant regulations define a notice of disagreement (NOD) as "[a] written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result."  38 C.F.R. § 20.201 (as in effect prior to March 24, 2015); see Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002).  In this regard, the Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

The NOD must be expressed "in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review" and "the specific determinations with which the claimant disagrees must be identified."  38 C.F.R. § 20.201.  Except in the case of simultaneously contested claims, a claimant, or his or her representative must file a NOD with a determination by the AOJ within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination becomes final.  The date of mailing the letter of notification of the determination is presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Here, while the February 2010 VA Form 21-4138 was received within one year of the November 2009 rating decision, the Board finds that this correspondence does not constitute a NOD with that decision.  Critically, the Veteran did not express a desire to appeal, and did not identify the specific determinations in the decision with which he disagreed.  Instead, he merely indicated that he was granting Veterans of Foreign Wars of the United States power of attorney, and hoped that they would assist him with the appeal process at some point in the future.  38 C.F.R. § 20.201 (as in effect prior to March 24, 2015); see also Gallegos, 283 F.3d at 1313-14.  Within one year of the November 2009 decision, various VA treatment records received.  However, they do not offer any evidence of a diagnosed condition secondary to the in-service cold injury.

Thus, because the Veteran did not appeal the November 2009 decision, and new and material evidence was not received within one year of its issuance, it became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In March 2012, the Veteran filed a petition to reopen the previously denied claim, which was denied in an August 2012 rating decision.  The RO's adjudication of the claim included consideration of the statement from Dr. Bakdash, which had already been considered in the November 2009 rating decision.  Dr. Bakdash's August 2009 statement indicated that the Veteran's symptoms of cold sensitivity and cold related tingling and numbness is more likely than not related to his service during extreme cold conditions.  

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the August 2012 rating decision, new medical and lay evidence has been associated with the claims file.  Specifically, VA and private treatment records have been added to the claims file.  While these records are new, in that they were not considered in the prior denial, they are not material because they do not show any evidence of a diagnosed condition secondary to the in-service cold injury.

Regarding the Veteran's newly submitted lay statements, including his Board testimony, these statements present no new argument for service connection and instead continue to allege that he has residuals from in-service cold exposure.  Thus, the newly submitted evidence is cumulative of previously considered evidence and does not serve to substantiate the claim.

In sum, the Veteran has provided no new and material evidence showing that he has any residuals secondary to in-service cold exposure.  In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) are not met, and the previously denied claim of entitlement to service connection for residuals from in-service cold exposure is not reopened.  Thus, the benefit sought on appeal is denied.

ORDER

New and material evidence having not been received, the petition to reopen the previously denied claim of entitlement to service connection for bilateral upper and lower extremity cold injury residuals is denied.


REMAND

Regarding the Veteran's claim of entitlement to service connection for hypertension, he contends that he was treated for hypertension within one year of separation from service.  See Board Hearing Transcript (Tr.) at 27.  Although service treatment records (STRs) show that he was not diagnosed with hypertension, he had two elevated blood pressure readings: 130/58 in July 1950; and 140/80 in December 1954.  

A lay statement from H. Maloney indicates that sometime between 1954 and 1955, while working for the Kraft Food Company (Kraft), he tried to obtain a job for the Veteran.  He indicated that the Veteran did not get the job because he failed a physical secondary to high blood pressure.  The Veteran indicated in a July 2013 correspondence that he received a call from the corporate office of Kraft and was informed that no records are kept before the year 2000 and thus, his application for employment is no longer available.  Although there is no medical treatment records dated within one year after service, the Veteran contends that he cannot obtain his treatment records during this period because the physician that treated him may have passed away.  See July 2013 correspondence.  

Available VA and private treatment records reflect that the Veteran was diagnosed with hypertension and is treated with medication.  The Veteran testified that Dr. Cua, a VA psychiatrist who discharged him about two years ago, recently related his hypertension to service.  See Board Hearing Tr. at 30.  In Dr. Cua's evaluation in January 2011, he noted in the history of present illness that "[h]e applied for a job a month after discharge and noted his BP was elevated."  There is no medical opinion of record from Dr. Cua indicating that his hypertension is related to service.  Records from Dr. Cua merely note what the Veteran reported.

No VA examination to determine the etiology of the Veteran's currently diagnosed hypertension was provided.  The evidence shows that the Veteran had a history of elevated blood pressure readings during service.  Although the record does not include medical evidence of a diagnosis of hypertension until several years after service, the evidence still suggests that the Veteran's in-service elevated blood pressure readings may be related to his currently diagnosed hypertension.  Therefore, a remand to provide a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claim of entitlement to service connection for erectile dysfunction secondary to medications is inextricably intertwined with the requested development on the hypertension claim.  Action on the erectile dysfunction claim is therefore deferred.

The Veteran also seeks service connection for an acquired psychiatric disorder.  The record evidence shows diagnoses of generalized anxiety disorder and PTSD.  He contends that his anxiety began in service when he was overseas and two ships collided.  He also contends that the onset of his anxiety was due to the pressure of his job duties including having to throw a live shell overboard.  See Board Hearing Tr. at 3-9.  A June 2012 lay statement from E. Torgen indicates that when he last saw the Veteran, "he stood in front of me a bundle of nerves and all skin and bones."  

Dr. Yason opined in a November 2010 treatment record that the Veteran's generalized anxiety disorder was caused by the constant stress and pressure of his responsibilities during service, with no additional rationale.  Dr. Cua indicated in a January 2011 treatment record that the Veteran met the criteria for anxiety disorder, and he dreamt about his stressful tour in Korea and developed insomnia and recurrent thoughts of his experiences during service.  However, a January 2011 VA examiner opined that it is less likely as not that the anxiety disorder is related to the Veteran's fear of hostile military or terrorist activity while serving in a theater of combat operations. 
The Veteran contends that he had problems with the January 2011 VA examiner.  He testified, "I could see, just by looking at this person, that he wasn't paying any, much attention."  Board Hearing Tr. at 42.  He also contends that he had a very short examination.  He felt that the examiner was against him having an examination.  The Board finds that the January 2011 VA examiner's opinion is inadequate, because he did not provide a sufficient rationale for his opinion and did not adequately address the Veteran's contentions that the stress of his in-service responsibilities caused his anxiety disorder.  A new examination should therefore be scheduled on remand.

Updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, including any outstanding records from Dr. Cua.

2.  Then schedule the Veteran for a VA examination by an examiner other than the January 2011 VA examiner to determine the nature and etiology of his current psychiatric disorders.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner should specifically address the following:

(a) A diagnosis of PTSD should be explicitly ruled in or excluded. 

(i) If a diagnosis of PTSD is not warranted, the examiner should discuss the basis for this conclusion, and reconcile this finding with the diagnosis of PTSD in the VA outpatient records. 

(ii) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. 

(iii) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the stressor or stressors upon which that diagnosis is based. 

(b) If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service.  In addressing this question, the examiner should consider the Veteran's report of continuous anxiety since active duty.  Further, the examiner must address Dr. Yason's November 2010 opinion indicating that generalized anxiety disorder was caused by the constant stress and pressure of his responsibilities during service; and Dr. Cua's January 2011 treatment record noting that the Veteran met the criteria for anxiety disorder, and he dreamt about his stressful tour in Korea and developed insomnia and recurrent thoughts of his experiences during service.

(c) If a psychiatric disorder other than PTSD is not diagnosed, please reconcile this finding with the diagnosis of generalized anxiety disorder in the Veteran's VA outpatient records.  
The examiner should give a reasoned explanation for all opinions provided.  

3.  Then schedule the Veteran for a VA examination by a physician in order to determine the nature and etiology of his hypertension with review of the claims file noted.  All necessary tests and studies should be accomplished, and clinical manifestations should be reported in detail.  

Based upon the examination results and the review of the claims folders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension:

(a) had its onset in service;
(b) is related to elevated blood pressure readings documented during active service (130/58 in July 1950 and 140/80 in December 1954); or
(c)  manifested to a compensable degree within one year of service.  In addressing this question, please consider the lay statement from H. Maloney indicating that sometime between 1954 and 1955, while working for the Kraft Food Company (Kraft), he tried to obtain a job for the Veteran, but the Veteran did not get the job because he failed a physical secondary to high blood pressure.

The rationale for all opinions expressed must be provided.

4.  Then, after taking any additional development deemed necessary, to include any stressor development as indicated by the VA psychiatric examination or an opinion on secondary service connection for erectile dysfunction if service connection for hypertension is established, readjudicate the Veteran's claims and issue a Supplemental Statement of the Case (SSOC), as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


